UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-16731 THERAPEUTICSMD, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 87-0233535 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL 33487 (561) 961-1911 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of the Issuer’s Common Stock as of May 11, 2012 was 84,829,311. THERAPEUTICSMD, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 (Unaudited) and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 (Unaudited) and 2011 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risks 22 Item 4. Controls and Procedures 22 Part II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities 23 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosure 24 Item 5. Other Information 24 Item 6. Exhibits 25 2 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accountsof $1,500 and $1,500, respectively Inventory Other current assets Total current assets Fixed Assets: Property and equipment, net of accumulated depreciation of $96,078 and $81,500, respectively Other Assets: Security deposit Patent costs Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Notes payable $ $ Accounts payable Notes payable, related parties Accrued interest Other current liabilities Total current liabilities Long-Term Liabilities: Notes payable, net of debt discount of $1,003,738 and $0, respectively — Total liabilities — Commitments and Contingencies Stockholders’ Deficit: Preferred stock - par value $0.001; 10,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 250,000,000 shares authorized; 84,829,311 and 82,978,804 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholder’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 THERAPEUTICSMD, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (Unaudited) Revenues, net $ $ Cost of goods sold Gross profit Operating expenses: Sales, general, and administration Research and development Depreciation and amortization Total operating expense Operating loss ) ) Other income and (expense) Loss on extinguishment of debt ) — Interest expense ) — Loan guaranty costs ) ) Totalother income expense ) ) Loss before taxes ) ) Provision for income taxes — — Net loss $ ) $ ) Loss per share, basic and diluted: Net loss per share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Loss on debt extinguishment - Amortization of debt discount - Stock based compensation Stock based expense for services - Loan guaranty costs Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Other current assets Accounts payable Accrued interest - Accrued expenses and other current liabilities ) Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Patent costs ) - Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes and loans payable Proceeds from exercise of warrants - Repayment of notes payable ) - Proceeds from sale of membership units - Net cash flows provided by financing activities Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $
